 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHERYL LYNN JAGER,                                 No. 2:17-CV-2141-TLN-DMC
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the court are the parties’ brief on the merits (Docs. 13, 14, 17, and 18).1

21                   The court reviews the Commissioner’s final decision to determine whether it is:

22   (1) based on proper legal standards; and (2) supported by substantial evidence in the record as a

23   whole. See Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). “Substantial evidence” is

24   more than a mere scintilla, but less than a preponderance. See Saelee v. Chater, 94 F.3d 520, 521

25   (9th Cir. 1996). It is “. . . such evidence as a reasonable mind might accept as adequate to support

26   a conclusion.” Richardson v. Perales, 402 U.S. 389, 402 (1971). The record as a whole,

27          1
                      Plaintiff filed her opening brief on June 4, 2018 (Doc. 13). On June 6, 2018,
     plaintiff filed an amended opening brief (Doc. 14) superseding the original brief. Thus, this
28   action proceeds on plaintiff’s amended opening brief filed on June 6, 2018.
                                                          1
 1   including both the evidence that supports and detracts from the Commissioner’s conclusion, must

 2   be considered and weighed. See Howard v. Heckler, 782 F.2d 1484, 1487 (9th Cir. 1986); Jones

 3   v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not affirm the Commissioner’s

 4   decision simply by isolating a specific quantum of supporting evidence. See Hammock v.

 5   Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the administrative

 6   findings, or if there is conflicting evidence supporting a particular finding, the finding of the

 7   Commissioner is conclusive. See Sprague v. Bowen, 812 F.2d 1226, 1229-30 (9th Cir. 1987).

 8   Therefore, where the evidence is susceptible to more than one rational interpretation, one of

 9   which supports the Commissioner’s decision, the decision must be affirmed, see Thomas v.

10   Barnhart, 278 F.3d 947, 954 (9th Cir. 2002), and may be set aside only if an improper legal

11   standard was applied in weighing the evidence, see Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th

12   Cir. 1988).

13                  For the reasons discussed below, the court recommends the matter be remanded

14   for further proceedings.

15

16                           I. THE DISABILITY EVALUATION PROCESS

17                  To achieve uniformity of decisions, the Commissioner employs a five-step

18   sequential evaluation process to determine whether a claimant is disabled. See 20 C.F.R.

19   §§ 404.1520 (a)-(f) and 416.920(a)-(f). The sequential evaluation proceeds as follows:

20                  Step 1          Determination whether the claimant is engaged in
                                    substantial gainful activity; if so, the claimant is presumed
21                                  not disabled and the claim is denied;
22                  Step 2          If the claimant is not engaged in substantial gainful activity,
                                    determination whether the claimant has a severe
23                                  impairment; if not, the claimant is presumed not disabled
                                    and the claim is denied;
24
                    Step 3          If the claimant has one or more severe impairments,
25                                  determination whether any such severe impairment meets
                                    or medically equals an impairment listed in the regulations;
26                                  if the claimant has such an impairment, the claimant is
                                    presumed disabled and the claim is granted;
27

28   ///
                                                         2
 1                  Step 4         If the claimant’s impairment is not listed in the regulations,
                                   determination whether the impairment prevents the
 2                                 claimant from performing past work in light of the
                                   claimant’s residual functional capacity; if not, the claimant
 3                                 is presumed not disabled and the claim is denied;

 4                  Step 5         If the impairment prevents the claimant from performing
                                   past work, determination whether, in light of the claimant’s
 5                                 residual functional capacity, the claimant can engage in
                                   other types of substantial gainful work that exist in the
 6                                 national economy; if so, the claimant is not disabled and
                                   the claim is denied.
 7
                    See 20 C.F.R. §§ 404.1520 (a)-(f) and 416.920(a)-(f).
 8

 9                  To qualify for benefits, the claimant must establish the inability to engage in

10   substantial gainful activity due to a medically determinable physical or mental impairment which

11   has lasted, or can be expected to last, a continuous period of not less than 12 months. See 42

12   U.S.C. § 1382c(a)(3)(A). The claimant must provide evidence of a physical or mental

13   impairment of such severity the claimant is unable to engage in previous work and cannot,

14   considering the claimant’s age, education, and work experience, engage in any other kind of

15   substantial gainful work which exists in the national economy. See Quang Van Han v. Bower,

16   882 F.2d 1453, 1456 (9th Cir. 1989). The claimant has the initial burden of proving the existence

17   of a disability. See Terry v. Sullivan, 903 F.2d 1273, 1275 (9th Cir. 1990).

18                  The claimant establishes a prima facie case by showing that a physical or mental

19   impairment prevents the claimant from engaging in previous work. See Gallant v. Heckler, 753

20   F.2d 1450, 1452 (9th Cir. 1984); 20 C.F.R. §§ 404.1520(f) and 416.920(f). If the claimant

21   establishes a prima facie case, the burden then shifts to the Commissioner to show the claimant

22   can perform other work existing in the national economy. See Burkhart v. Bowen, 856 F.2d

23   1335, 1340 (9th Cir. 1988); Hoffman v. Heckler, 785 F.2d 1423, 1425 (9th Cir. 1986); Hammock

24   v. Bowen, 867 F.2d 1209, 1212-1213 (9th Cir. 1989).

25   ///

26   ///

27   ///

28   ///
                                                       3
 1                              II. THE COMMISSIONER’S FINDINGS

 2                  Plaintiff applied for social security benefits on August 29, 2014. See CAR 25.2 In

 3   the application, plaintiff claims disability began on January 26, 2013. See id. In her amended

 4   brief, plaintiff alleges disability due to “due to hypothyroidism, agoraphobia, fatigue, anxiety, and

 5   depression.” Plaintiff’s claim was initially denied. Following denial of reconsideration, plaintiff

 6   requested an administrative hearing, which was held on August 22, 2015, before Administrative

 7   Law Judge (ALJ) Plauche F. Villere, Jr. In an October 24, 2016, decision, the ALJ concluded

 8   plaintiff is not disabled based on the following relevant findings:

 9                  1.      The claimant has the following severe impairment(s): major
                            depressive disorder and anxiety disorder with panic attacks;
10
                    2.      The claimant does not have an impairment or combination of
11                          impairments that meets or medically equals an impairment listed in
                            the regulations;
12
                    3.      The claimant has the following residual functional capacity: a full
13                          range of work at all exertional levels; claimant can perform simple,
                            repetitive tasks involving occasional interaction with the public;
14                          and
15                  4.      Considering the claimant’s age, education, work experience,
                            residual functional capacity, and the Medical-Vocational
16                          Guidelines, there are jobs that exist in significant numbers in the
                            national economy that the claimant can perform.
17
                    See id. at 27-37.
18

19   After the Appeals Council declined review on September 15, 2017, this appeal followed.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27
            2
                   Citations are the to the Certified Administrative Record (CAR) lodged on April 19,
28   2018 (Doc. 12).
                                                       4
 1                                           III. DISCUSSION

 2                  In her amended opening brief, plaintiff argues: (1) the ALJ erred in finding her

 3   back impairment not severe;3 (2) the ALJ erred in evaluating the medical opinions of examining

 4   psychologist Dr. Bacheler; (3) the ALJ erred with respect to assessing plaintiff’s credibility; and

 5   (4) the ALJ erred by not obtaining vocational expert testimony in lieu of applying the Medical-

 6   Vocational Guidelines.

 7          A.      Back Impairment

 8                  1.      The ALJ’s Analysis

 9                  At Step 2, the ALJ evaluated the severity of plaintiff’s various impairments and

10   determined she has no physical impairments. See CAR 27-30. Regarding plaintiff’s back

11   impairment, the ALJ stated:

12                  On January 14, 2016, the claimant presented to care with complaints of
                    back pain. Physical examination revealed decreased range of motion and
13                  the claimant was placed on gabapentin for a lumbar strain. (Ex. 11F/2-3).
14                  Id. at 27.
15   Discussing plaintiff’s back pain and obesity in conjunction, the ALJ added:

16                  The claimant’s back pain and obesity are also not severe. Progress notes
                    from Sierra Family Medical Clinic as early as February 2014 show that the
17                  claimant reported that she hiked and walked her dogs four times per week.
                    (Ex. 3F/13, 29). Physical examinations have often shown that the
18                  claimant presented with no abnormalities and she ambulated with a
                    coordinated gait. (Ex. 3F/21, 26; 5F/43; 7F/21; 8F/35). While the
19                  claimant has registered an obese body mass index (Ex. 8F/26) under
                    Social Security Ruling 02-1p, her treatment for obesity has been limited to
20                  suggestions that she exercise and diet. (Ex. 8F/24; 11F/26). By July 15,
                    2014, the claimant reported that had “much relief” with marijuana. (Ex.
21                  3F/20). By September 2, 2014, the claimant reported that her pain was
                    “managed well.” (Ex. 3F/14).
22
                    Admittedly, progress notes in 2016 show that the claimant presented with
23                  tenderness about the right SI joint, paraspinal muscle spasms on the right,
                    and decreased lumbar spine range of motion. (Ex. 11F/11, 15, 19, 27).
24                  However, subsequent physical examinations show that the claimant’s back
                    pain was of an “unspecified chronicity” (Ex. 11F/12, 28) and there is no
25                  documentation that the claimant followed through with a May 9, 2016,
                    spinal x-ray referral. (Ex. 11F/27). In fact, May 9, 2016, progress notes
26
27          3
                     Plaintiff does not challenge the ALJ’s findings her obesity, right hand impairment,
     left foot/ankle impairment, right index finger cellulitis, GERD, hypertension, and asthma are not
28   severe impairments.
                                                        5
 1                   state that the claimant reported that her medications were “effective in
                     controlling her pain.” (Ex. 11F/27).
 2
                     CAR 28.
 3

 4                   2.     Plaintiff’s Contentions

 5                   According to plaintiff:

 6                            In finding that Ms. Jager has no physical impairments, the ALJ
                     stated “[w]ith the lack of any related complications or specialized
 7                   treatment for an ongoing period, the claimant’s physical impairments do
                     not constitute severe impairments that could reasonably cause any more
 8                   than minimal limitations.” (Tr. 29). The ALJ has applied an incorrect legal
                     standard, as there is no requirement that an impairment result in
 9                   “complications” or that a claimant undergo “specialized treatment for an
                     ongoing period” in order for an impairment to be considered severe within
10                   the meaning of the Social Security regulations. Moreover, the record, in
                     fact, includes objective evidence supporting Ms. Jager’s complaints of
11                   back pain. Additionally, the new evidence submitted to the Appeals
                     Council includes laboratory findings in the form of x-rays which further
12                   confirms that Ms. Jager’s back impairment is more than a “slight
                     abnormality.”
13

14   In support of her contentions, plaintiff argues “[t]he objective evidence before the ALJ supports

15   Ms. Jager’s complaints of back pain.” Plaintiff also claims new evidence submitted to the

16   Appeals Council “. . .further supports a finding that Ms. Jager’s back pain is a severe

17   impairment.”4

18                   3.     Applicable Legal Standards

19                   To qualify for benefits, the plaintiff must have an impairment severe enough to

20   significantly limit the physical or mental ability to do basic work activities. See 20 C.F.R.

21   §§ 404.1520(c), 416.920(c).5 In determining whether a claimant’s alleged impairment is

22   sufficiently severe to limit the ability to work, the Commissioner must consider the combined

23   effect of all impairments on the ability to function, without regard to whether each impairment

24
            4
                     As plaintiff notes, this evidence was rejected by the Appeals Council because it
25   described plaintiff’s condition after the date of the ALJ’s decision and, therefore, was not relevant
     to the current application.
26           5
                     Basic work activities include: (1) walking, standing, sitting, lifting, pushing,
     pulling, reaching, carrying, or handling; (2) seeing, hearing, and speaking; (3) understanding,
27   carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
     appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
28   in a routine work setting. See 20 C.F.R. §§ 404.1521, 416.921.
                                                         6
 1   alone would be sufficiently severe. See Smolen v. Chater, 80 F.3d 1273, 1289-90 (9th Cir. 1996);

 2   see also 42 U.S.C. § 423(d)(2)(B); 20 C.F.R. §§ 404.1523 and 416.923. An impairment, or

 3   combination of impairments, can only be found to be non-severe if the evidence establishes a

 4   slight abnormality that has no more than a minimal effect on an individual’s ability to work. See

 5   Social Security Ruling (SSR) 85-28; see also Yuckert v. Bowen, 841 F.2d 303, 306 (9th Cir.

 6   1988) (adopting SSR 85-28). The plaintiff has the burden of establishing the severity of the

 7   impairment by providing medical evidence consisting of signs, symptoms, and laboratory

 8   findings. See 20 C.F.R. §§ 404.1508, 416.908. The plaintiff’s own statement of symptoms alone

 9   is insufficient. See id.

10                   4.         Disposition

11                   At the outset, it appears plaintiff misstates the ALJ’s rationale. According to

12   plaintiff, the ALJ’s exclusive rationale supporting his severity determination is a lack of related

13   complications or specialized treatment. This is inaccurate. As to plaintiff’s back pain the ALJ

14   also cited plaintiff’s activities of daily living. In particular, the ALJ determined plaintiff’s back

15   pain was not a severe impairment primarily because the evidence showed she was hiking and

16   walking her dogs four times per week despite back pain. This evidence – which plaintiff does not

17   contest – supports the ALJ’s severity determination because it shows plaintiff’s back pain has no

18   effect, let alone more than a minimal effect, on her ability to perform work-related activities, such

19   as walking. See SSR 85-28; see also Yuckert, 841 F.2d 306.

20                   As to new evidence submitted to the Appeals Council, the new evidence consists
21   of diagnostic imaging evidence obtained after the date of the hearing decision. See Doc. 14-1

22   (Exhibit 1 to plaintiff’s amended motion for summary judgment). The Appeals Council properly

23   rejected this evidence. See Sanchez v. Secretary of Health and Human Services, 812 F.2d 509,

24   511-12 (9th Cir. 1987). In Sanchez, the court concluded the new evidence in question was not

25   material because it indicated “at most, mental deterioration after the hearing, which would be

26   material to a new application, but not probative of his condition at the hearing.” Id. at 512 (citing
27   Ward v. Schweiker, 686 F.2d 762, 765-66 (9th Cir. 1982)).

28   ///
                                                         7
 1            B.    Dr. Bacheler’s Opinions

 2                  1.      The ALJ’s Analysis

 3                  At Step 4, the ALJ evaluated the medical opinions of record to determine

 4   plaintiff’s residual functional capacity. See CAR 31-36. The ALJ gave “great weight” to the

 5   opinions of agency reviewing physicians, Drs. Rudnick and Franco, who opined plaintiff can

 6   understand and remember three-step instructions, she can persist, attend, and maintain an

 7   acceptable pace for a normal work schedule, she can accept supervision and engage in limited

 8   work task[s] related to interpersonal interactions with the general public, plaintiff can adapt to

 9   expectable workplace changes, and she would do best in a lower stress work environment. See id

10   at 33.

11                  As to Dr. Bacheler, who performed a consultative examination, the ALJ stated:

12                  Consultative psychologist Janet Bacheler, Ph.D., examined the claimant
                    on November 12, 2014, and stated that the claimant demonstrated
13                  cooperative and pleasant attitude, full orientation, fair concentration, fair
                    memory, intact abstractions, intact judgment and insight, and linear
14                  thought process. Dr. Bacheler noted that the claimant presented with a
                    poor attention span with backwards serial 3 calculations, a tearful mood,
15                  and suicidal thoughts due to her brother’s then-recent suicide, and a
                    thought content of victim-like themes. (Ex. 4F/5-6).
16
                    Dr. Bacheler gave the claimant a Global Assessment of Functioning score
17                  of 60 and opined that the claimant is moderately limited in: performing
                    detailed and complex tasks versus simple and repetitive tasks; maintaining
18                  regular workplace attendance; performing work activities on a consistent
                    basis; completing a normal workday or workweek without psychiatric
19                  interruptions; interacting with coworkers and the public; and dealing with
                    the usual stresses encountered in a competitive work environment. Dr.
20                  Bacheler opined that the claimant is midly to moderately limited in
                    performing work activities without special or additional supervision, as
21                  well as in accepting instructions from supervisors. (Ex. 4F/7-8).
22                  While Drs. Rudnick and Franco stated that they gave Dr. Bacheler’s
                    opinion great weight (Ex. 1A/11; 3A/9), the undersigned give Dr.
23                  Bacheler’s opinion little weight. Dr. Bacheler did not have the benefit of a
                    review of any of the claimant’s treatment records prior to making her
24                  opinion. (Ex. 4F/3). This is a material deficiency, as Dr. Bacheler did not
                    account for the claimant’s responses to medical as well as periods of
25                  medication non-compliance and substance abuse issues, as discussed at
                    length above.
26
                    In fact, Dr. Bacheler’s November 12, 2014, opinion was based on a
27                  somewhat inaccurate diagnosis of amphetamine abuse in remission (Ex.
                    4F/7), yet she did not account for the claimant’s positive
28                  methamphetamine screen two days later on November 14, 2014 (Ex.
                                                        8
 1         5F/4), presumably based on the fact that she did not review any of the
           claimant’s treatment records (Ex. 4F/3).
 2
           Accordingly, the undersigned gives Dr. Bacheler’s opinion little weight.
 3
           Id. at 34.
 4

 5         2.      Plaintiff’s Contentions

 6         Plaintiff argues:

 7                 . . . The ALJ’s finding that Dr. Bacheler did “not have the benefit
           of a review of any of the claimant’s treatment records prior to making her
 8         opinion,” which he found was a “material deficiency,” was based on a
           misreading of the report. (Tr. 34). In fact, Dr. Bacheler specifically stated
 9         in her report that she had reviewed “[a]n SSA-1994/vendor questions
           form, and SSA-3368 and 2014 medical records from Sierra Family
10         Medical Clinic” and “a functional report from A. Fingerson, PAC that
           Claimant provided.” (Tr. 340). The 2014 Sierra Family Medical Clinic
11         records to which Dr. Bacheler referred are contained in the record before
           the ALJ as Exhibit 3F, and are dated from February 8, 2013 through
12         September 22, 2014. (Tr. 280-337).
                   Indeed, the ALJ relied on these records, in part, in asserting that
13         the claimant’s “most serious complaints have coincided with substance
           abuse issues and medication compliance issues.” (Tr. 32) (citing Exhibit
14         3F/41, 3F/38, 3F/26, 3F/9, as well as more recent records, dated after Dr.
           Bacheler’s evaluation). Thus, contrary to the ALJ’s findings, Dr. Bacheler
15         was aware of Ms. Jager’s substance abuse issues as she referenced the
           Sierra Family Clinic records addressing her methamphetamine use and
16         was aware that Ms. Jager had a marijuana prescription as the list of
           diagnoses included “Amphetamine abuse, (reportedly) in remission” and
17         “Rule out cannabis abuse.” (Tr. 341, 342, 344). Dr. Bacheler opined that
           Ms. Jager may not only benefit from a psychotropic medication evaluation
18         with a psychiatrist and increasing her psychotherapy sessions, but also
           “from engaging in a 12-step program (e.g. NA) in light of her admitted use
19         methamphetamine as recently as September.” (Tr. 344).
                   The ALJ also claimed that Dr. Bacheler’s opinion was “based on a
20         somewhat inaccurate diagnosis of amphetamine abuse in remission” which
           “presumably based on the fact that she did not review any of the
21         claimant’s treatment records” and was unaware of a positive drug screen
           two days after her report. (Tr. 34). However, as noted, Dr. Bacheler
22         reviewed treatment records and, contrary to the ALJ’s findings, actually
           diagnosed “Amphetamine abuse (reportedly) in remission”; not
23         Amphetamine abuse in remission, as the ALJ claimed. Compare (Tr. 34)
           with (Tr. 344). Thus, it is apparent that Dr. Bacheler was well aware of
24         Ms. Jager’s substance abuse history which is reflected in her report,
           contrary to the ALJ’s findings. The ALJ’s reasons for according “little
25         weight” to her report cannot be sustained.

26   ///

27   ///

28   ///
                                              9
 1   Plaintiff contends the opinion of treating physician, Dr. Van Houten, supports Dr. Bachelor’s

 2   conclusions.6

 3                   3.     Applicable Legal Standards

 4                   “The ALJ must consider all medical opinion evidence.” Tommasetti v. Astrue,

 5   533 F.3d 1035, 1041 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527(b)). The ALJ errs by not

 6   explicitly rejecting a medical opinion. See Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

 7   2014). The ALJ also errs by failing to set forth sufficient reasons for crediting one medical

 8   opinion over another. See id.

 9                   Under the regulations, only “licensed physicians and certain qualified specialists”

10   are considered acceptable medical sources. 20 C.F.R. § 404.1513(a); see also Molina v. Astrue,

11   674 F.3d 1104, 1111 (9th Cir. 2012). Social workers are not considered an acceptable medical

12   source. See Turner v. Comm’r of Soc. Sec. Admin., 613 F.3d 1217, 1223-24 (9th Cir. 2010).

13   Nurse practitioners and physician assistants also are not acceptable medical sources. See Dale v.

14   Colvin, 823 F.3d 941, 943 (9th Cir. 2016). Opinions from “other sources” such as nurse

15   practitioners, physician assistants, and social workers may be discounted provided the ALJ

16   provides reasons germane to each source for doing so. See Popa v. Berryhill, 872 F.3d 901, 906

17   (9th Cir. 2017), but see Revels v. Berryhill, 874 F.3d 648, 655 (9th Cir. 2017) (quoting 20 C.F.R.

18   § 404.1527(f)(1) and describing circumstance when opinions from “other sources” may be

19   considered acceptable medical opinions).

20                   The weight given to medical opinions depends in part on whether they are
21   proffered by treating, examining, or non-examining professionals. See Lester v. Chater, 81 F.3d

22   821, 830-31 (9th Cir. 1995). Ordinarily, more weight is given to the opinion of a treating

23   professional, who has a greater opportunity to know and observe the patient as an individual, than

24   the opinion of a non-treating professional. See id.; Smolen v. Chater, 80 F.3d 1273, 1285 (9th

25   Cir. 1996); Winans v. Bowen, 853 F.2d 643, 647 (9th Cir. 1987). The least weight is given to the

26   ///
27
            6
                     The ALJ gave Dr. Van Houten’s opinions little weight, a finding plaintiff does not
28   challenge.
                                                       10
 1   opinion of a non-examining professional. See Pitzer v. Sullivan, 908 F.2d 502, 506 & n.4 (9th

 2   Cir. 1990).

 3                  In addition to considering its source, to evaluate whether the Commissioner

 4   properly rejected a medical opinion the court considers whether: (1) contradictory opinions are in

 5   the record; and (2) clinical findings support the opinions. The Commissioner may reject an

 6   uncontradicted opinion of a treating or examining medical professional only for “clear and

 7   convincing” reasons supported by substantial evidence in the record. See Lester, 81 F.3d at 831.

 8   While a treating professional’s opinion generally is accorded superior weight, if it is contradicted

 9   by an examining professional’s opinion which is supported by different independent clinical

10   findings, the Commissioner may resolve the conflict. See Andrews v. Shalala, 53 F.3d 1035,

11   1041 (9th Cir. 1995).

12                  A contradicted opinion of a treating or examining professional may be rejected

13   only for “specific and legitimate” reasons supported by substantial evidence. See Lester, 81 F.3d

14   at 830. This test is met if the Commissioner sets out a detailed and thorough summary of the

15   facts and conflicting clinical evidence, states her interpretation of the evidence, and makes a

16   finding. See Magallanes v. Bowen, 881 F.2d 747, 751-55 (9th Cir. 1989). Absent specific and

17   legitimate reasons, the Commissioner must defer to the opinion of a treating or examining

18   professional. See Lester, 81 F.3d at 830-31. The opinion of a non-examining professional,

19   without other evidence, is insufficient to reject the opinion of a treating or examining

20   professional. See id. at 831. In any event, the Commissioner need not give weight to any
21   conclusory opinion supported by minimal clinical findings. See Meanel v. Apfel, 172 F.3d 1111,

22   1113 (9th Cir. 1999) (rejecting treating physician’s conclusory, minimally supported opinion); see

23   also Magallanes, 881 F.2d at 751.

24                  4.       Disposition

25                  Dr. Bacheler conducted an examination on November 12, 2014, and submitted her

26   report. See CAR 340-345 (Exhibit 4F). The doctor opined plaintiff has mild to moderate mental
27   limitations. See id. at 344-345. The ALJ rejected Dr. Bacheler’s opinions because she did not

28   have the benefit of a complete review of “any of the claimant’s treatment records prior to making
                                                       11
 1   her opinion,” and because Dr. Bacheler’s opinion “was based on a somewhat inaccurate diagnosis

 2   of amphetamine abuse in remission.” CAR 34 (emphasis added). Plaintiff argues neither reason

 3   is supported by substantial evidence.

 4                  The court agrees. As reflected in Dr. Bacheler’s report, the doctor reviewed the

 5   treatment records. See id. at 340. The doctor was also aware of plaintiff’s substance abuse. See

 6   id. at 342. As to Dr. Bacheler’s diagnoses, the doctor diagnosed “Aphetamine abuse, (reportedly)

 7   in remission.” The court finds this diagnosis is in fact supported by the record, contrary to the

 8   ALJ’s finding. Specifically, the doctor noted the diagnosis was based on plaintiff’s report of

 9   remission, not the actual fact of remission.

10                  Citing Hoopai v. Astrue, 499 F.3d 1071, 1077 (9th Cir. 2007), and 42 C.F.R.

11   § 404.1520a, defendant argues any error is harmless because even moderate mental limitations

12   are not considered severe. Defendant’s argument is misplaced because it conflates the analysis at

13   Step 2 with the analysis at Step 4 challenged here. The authority cited by defendant applies to the

14   ALJ’s determination at Step 2 whether a moderate mental impairment is severe. If the court were

15   to accept defendant’s argument that even moderate mental impairments are also inconsequential

16   at Step 4, such a holding would mean moderate mental impairments are never debilitating and

17   essentially eliminate any analysis at Step 4 or Step 5 regarding mental impairments except those

18   found to be marked or extreme.

19                  While the court recognizes that the ALJ’s ultimate disability determination may

20   very well be the same upon proper consideration of Dr. Bacheler’s opinions, the court must
21   nonetheless insist upon compliance with the applicable rules regarding evaluation of medical

22   opinions. This case should be remanded for further consideration of Dr. Bacheler’s opinions

23   because the reasoning provided by the ALJ for rejecting them are not sound and the ALJ provided

24   no alternative analysis as to this source.7

25   ///

26   ///
27
            7
                   In this regard, the court finds it interesting the ALJ did not credit Dr. Bacheler’s
28   opinions while recognizing Drs. Rudnick and Franco did. See CAR 34.
                                                        12
 1          C.     Credibility

 2                 1.     The ALJ’s Analysis

 3                 At Step 4, the ALJ evaluated the credibility of plaintiff’s statements and testimony

 4   in determining residual functional capacity. See CAR 31-33. The ALJ stated:

 5                 At hearing, the claimant testified that she has depression, anxiety, and
                   fatigue. While her medications offer some relief for anxiety, she
 6                 continues to be depressed. She isolates herself and she does not like to go
                   out in public. She has had days about four times per week when she does
 7                 not leave her house.
 8                 The claimant made similar allegations in her disability reports and added
                   that her depression and anxiety are easily triggered. She has poor sleep.
 9                 She must be reminded to take medication. She is no longer social. She
                   could pay attention for 10 to 15 minutes. She has difficulty following
10                 instructions as well as handling stress and changes in routine. (Ex. 2E, 3E,
                   6E, 9E).
11
                   However, the claimant’s allegations are not entirely consistent with
12                 clinical indications that show that she is otherwise functional. For
                   example, progress notes from Sierra Family Medical Center often show
13                 that the claimant demonstrated mental status examination findings
                   including “mild” depressed affect and anxiety, and full orientation with
14                 coherency and focus. (citations omitted). During a September 22, 2014,
                   behavioral health visit, the claimant demonstrated normal attitude and
15                 cooperation, normal thought processes, normal thought perceptions
                   despite stating that she sometimes sees a shadow walking by, and no
16                 cognitive functioning or sensorium issues. (Ex. 3F/10-11).
17                 By February 12, 2014, the claimant was told to take a lower dose of
                   Prozac to test its sufficiency, (Ex. 3F/10), as she stated she was “[d]oing
18                 fine without Prozac.” By September 2, 2014, the claimant reported that
                   alprazolam worked for her anxiety. (Ex. 3F/14). By December 8, 2014,
19                 the claimant reported that she no longer had panic or anxiety attacks and
                   that her crying spells decreased in frequency. (Ex. 5F/18). By December
20                 15, 2014, the claimant reported that her depression and anxiety were
                   stable. (Ex. 5F/10). By February 23, 2015, the claimant declined a refill
21                 on alprazolam for anxiety because she was “cutting back” with a lower
                   dosage and had fewer anxiety attacks. (Ex. 7F/14). By March 23, 2015,
22                 the claimant reported that she was doing well with her depression (Ex.
                   7F/22) and her medication was helpful (Ex. 7F/20). By April 20, 2015,
23                 the claimant reported that her anxiety was situational due to an upcoming
                   jail sentence. (Ex. 7F/24). By June 26, 2015, the claimant reported that
24                 she had mild anxiety that was managed well with medication. (Ex.
                   7F/37). By August 7, 2015, the claimant reported being more emotionally
25                 stable with a better mood. (Ex. 8F/8). By September 14, 2015, the
                   claimant reported that medication seemed to mitigate her insomnia. (Ex.
26                 8F/20).
27   ///
28   ///
                                                     13
 1         In fact, the claimant’s most serious complaints have coincided with
           substance abuse issues and medication compliance issues. For example,
 2         when the claimant reported increased symptoms during a February 8,
           2013, visit, she also reported that she relapsed on methamphetamines the
 3         month prior and was arrested for being under the influence. (Ex. 3F/41).
           The claimant also reported that she was out of Prozac and Xanax since
 4         “last summer.” (Ex. 3F/41). After restarting medication, the claimant
           stated that she was smoking marijuana to help with her anxiety. (Ex.
 5         3F/38). On March 26, 2014, the claimant was advised that she must take
           fluoxetine daily at an effective dose to decrease her anxiety. (Ex. 3F/26).
 6         When the claimant attended a behavioral health visit on September 22,
           2014, with increased symptoms, she reported that she used meth one
 7         month prior and she smoked marijuana. (Ex. 3F/9). The claimant tested
           positive for methamphetamines and marijuana during a November 2014
 8         urine screen. (Ex. 5F/14). On October 24, 2014, the claimant reported
           that she was concerned because she stopped taking Prozac. (Ex. 5F/37).
 9         After resuming medications, the claimant reported the following month
           that her “medications are starting to work,” she was no longer paranoid,
10         and she did not need recognition of how well she was doing, stating, “I
           know.” (Ex. 5F/22-23). On January 22, 2015, the claimant reported
11         increased depression when she discontinued Prozac. (Ex. 7F/3). A
           February 2, 2015, progress note shows that the claimant again reported
12         trouble with “being clean” from methamphetamine when she had
           increased anxiety. (Ex. 7F/7). On September 14, 2015, the claimant
13         reported feeling unstable and that she was using marijuana and not taking
           medications “for a couple days.” (Ex. 8F/19).
14
           Notably, a May 11, 2015, progress note shows that the claimant reported
15         improvement and that she was clean and slowly cutting back on marijuana
           usage to weekends only. (Ex. 7F/30).
16
           A recent progress note dated April 22, 2016, shows that the claimant
17         reported increased depression and she “admits she has not been taking her
           medication as prescribed.” (Ex. 11F/17).
18
           Accordingly, the claimant’s allegations are not entirely consistent with the
19         evidence.

20         CAR 31-33.
21         2.     Plaintiff’s Contentions

22         According to plaintiff:

23                 . . .Here, the ALJ failed to comply with SSR 16-3p in focusing on
           inconsistencies in Ms. Jager’s symtoms [sic] over time, while failing to
24         recognize that symptoms may worsen and improve with time, and that
           “inconsistencies in an individual’s statments [sic] made at vatying [sic]
25         times does not necessarily mean they are inaccurate.” SSR 16-3p. For
           example, the ALJ claimed that Ms. Jager’s “allegations are not entirely
26         consistent with clinical indications that show that she is otherwise
27   ///

28   ///
                                             14
 1         functional.” (Tr. 32). In support the ALJ stated:

 2                For example, progress notes from Sierra Family Medical
                  Center often show that the claimant demonstrated mental
 3                status examination findings including “mild” depressed
                  affect and anxiety, and full orientation with coherency and
 4                focus. . . . During a September 22, 2014 behavioral health
                  visit, the claimant demonstrated normal attitude and
 5                corporation, normal thought process, normal thought
                  perceptions despite stating she sometimes sees a shadow
 6                walking by, and no cognition functioning or sensorium.

 7         Id. These findings are based on a selective citation to the record.
                   In fact, the records from Sierra Family Practice do not consistently
 8         document merely mild depressed affect and anxiety as the ALJ claimed.
           For example, a July 9, 2013 note indicated that Ms. Jager was “very
 9         anxious. Depressed. Fatigued. Gets panic attacks. Social phobia - hard to
           be out in public.” (Tr. 313). She was in “mild distress and emotional,”
10         with depressed affect and anxious. (Tr. 313-14). On July 15, 2014, she
           complained “of feeling hopeless and depressed” with “little interest in
11         doing things” and “crying spells.” (Tr. 300). Findings on exam of “mildly
           anxious” with the assessment that she “may be a candidate for increase in
12         dosage of antidepressant or augment to Ambilify” and Alprazolam as
           needed for panic attacks. (Tr. 300-01).
13                 A September 2, 2014 note states:

14                Ms. Jager is a 48 y/o female, established pt returning to
                  clinic with disability paperwork related to her mood,
15                specifically debilitating depression and anxiety. . . Previous
                  disability was established due to her emotional lability and
16                overwhelming depression and anxiety despite medications
                  and counseling. Pt admits to feeling down, frequent crying
17                spells, difficulty concentrating, finding less pleasure in
                  activities she typically enjoys, as well as fatigue. Tried to
18                taper of[f] depression meds, made it a year and half before
                  starting again. Requesting an additional medication or dose
19                increase as she feels symptoms are worse than
                  before. . . . Estimates she can work 5-7 days out of the
20                month as a caregiver if her back was not painful. . . . States
                  no difference on Prozac at 20mg. Increased dose to 40mg
21                past 2-3 weeks with decrease in crying episodes. . . . Tried
                  OTC and alprazolam which works for anxiety, but no affect
22                [sic] on depression. Will increase fluoxetine from 40 to
                  60mg. . . .
23
           (Tr. 293). On examination, she was “mildly anxious, emotional,
24         dysphoric.” (Tr. 294).
                   Moreover, the ALJ has misstated the September 22, 2014 note
25         which he claimed “demonstrated normal attitude and cooperation, normal
           thought process, normal thought perceptions despite stating she sometimes
26         sees a shadow walking by, and no cognition functioning or sensorium.”
           (Tr.
27
     ///
28
                                             15
 1                 32). However this note actually states that:

 2                         Depression as evidenced by either depressed mood or
                           loss of interest or pleasure lasting [greater than] 2
 3                         weeks. The patient complains of depressed mood,
                           decreased interest, significant weight loss/decreased
 4                         appetite, insomnia/hypersomnia, psychomotor
                           agitation/retardation, decreased energy/fatigue, excessive
 5                         guilt/worthlessness, poor concentration or indecisiveness.
                           Anxiety Disorder: The patient complains of excessive
 6                         worry for [greater than] 6 months, inability to control
                           worry, restlessness, easily fatigued, poor concentration or
 7                         mind goes blank, irritability, muscle tension, sleep
                           disturbance.
 8
                   (Tr. 289). On mental status examination, Ms. Jager presented with an
 9                 “unkempt appearance,” auditory hallucinations, noting “‘Sometimes I
                   think I see a shadow walking by”; mood was “sad, depressed” with fair
10                 insight/judgement; assessment was depression, anxiety and panic attacks.
                   (Tr. 289-90). The ALJ has left out key findings from this note, which does
11                 not reflect normal findings.
                            The ALJ also failed to comply with SSR 16-3p in seeking to
12                 discredit Ms. Jager’s overall character by repeatedly focusing on her
                   “substance abuse issues” and her use of medical marijuana (which was
13                 prescribed by her doctor)9 and then by attacking the credibility of the
                   consultative psychologist and the treating medical providers, in part, for
14                 not referencing these “substance abuse issues.” (Tr. 32-35). However, SSR
                   16-3p cautions not to “assess an individual’s overall character or
15                 truthfulness in the manner typically used during an adversarial court
                   litigation.”
16                          Moreover, while the record references a few occasions when Ms.
                   Jager had a relapse or did not take her medications, as Ms. Jager herself
17                 acknowledged, this was, at times, due to insurance issues. The office notes
                   variously document Ms. Jager’s symptoms and complaints involving:
18                 insurance problems regarding getting her medications; exacerbations of
                   anxiety and depression; panic attacks; severe GERD symptoms; sleep
19                 problems; mood destabilization; crying spells; difficulty with ADLs;
                   sweats; and bad dreams. (Tr. 405, 406, 410, 416, 422, 423, 426-28, 432,
20                 439, 440, 447, 452-54, 463-64, 468, 474-76, 478-79). While at times she
                   was doing better, as the ALJ noted, overall, any such improvement was
21                 not sustained, notwithstanding medication compliance. (Tr. 32). Indeed,
                   Dr. Scarmon reported on May 9, 2016, that “[s]he has chronic depression
22                 which is not well controlled with fluoxstine and buspirone 10 mg.” (Tr.
                   514).
23

24                 3.      Applicable Legal Standards

25                 The Commissioner determines whether a disability applicant is credible, and the

26   court defers to the Commissioner’s discretion if the Commissioner used the proper process and

27   provided proper reasons. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996). An explicit

28   credibility finding must be supported by specific, cogent reasons. See Rashad v. Sullivan, 903
                                                     16
 1   F.2d 1229, 1231 (9th Cir. 1990). General findings are insufficient. See Lester v. Chater, 81 F.3d

 2   821, 834 (9th Cir. 1995). Rather, the Commissioner must identify what testimony is not credible

 3   and what evidence undermines the testimony. See id. Moreover, unless there is affirmative

 4   evidence in the record of malingering, the Commissioner’s reasons for rejecting testimony as not

 5   credible must be “clear and convincing.” See id.; see also Carmickle v. Commissioner, 533 F.3d

 6   1155, 1160 (9th Cir. 2008) (citing Lingenfelter v Astrue, 504 F.3d 1028, 1936 (9th Cir. 2007),

 7   and Gregor v. Barnhart, 464 F.3d 968, 972 (9th Cir. 2006)).

 8                  If there is objective medical evidence of an underlying impairment, the

 9   Commissioner may not discredit a claimant’s testimony as to the severity of symptoms merely

10   because they are unsupported by objective medical evidence. See Bunnell v. Sullivan, 947 F.2d

11   341, 347-48 (9th Cir. 1991) (en banc). As the Ninth Circuit explained in Smolen v. Chater:

12                          The claimant need not produce objective medical evidence of the
                    [symptom] itself, or the severity thereof. Nor must the claimant produce
13                  objective medical evidence of the causal relationship between the
                    medically determinable impairment and the symptom. By requiring that
14                  the medical impairment “could reasonably be expected to produce” pain or
                    another symptom, the Cotton test requires only that the causal relationship
15                  be a reasonable inference, not a medically proven phenomenon.
16                  80 F.3d 1273, 1282 (9th Cir. 1996) (referring to the test established in
                    Cotton v. Bowen, 799 F.2d 1403 (9th Cir. 1986)).
17

18                  The Commissioner may, however, consider the nature of the symptoms alleged,

19   including aggravating factors, medication, treatment, and functional restrictions. See Bunnell,

20   947 F.2d at 345-47. In weighing credibility, the Commissioner may also consider: (1) the
21   claimant’s reputation for truthfulness, prior inconsistent statements, or other inconsistent

22   testimony; (2) unexplained or inadequately explained failure to seek treatment or to follow a

23   prescribed course of treatment; (3) the claimant’s daily activities; (4) work records; and (5)

24   physician and third-party testimony about the nature, severity, and effect of symptoms. See

25   Smolen, 80 F.3d at 1284 (citations omitted). It is also appropriate to consider whether the

26   claimant cooperated during physical examinations or provided conflicting statements concerning
27   drug and/or alcohol use. See Thomas v. Barnhart, 278 F.3d 947, 958-59 (9th Cir. 2002). If the

28   claimant testifies as to symptoms greater than would normally be produced by a given
                                                       17
 1   impairment, the ALJ may disbelieve that testimony provided specific findings are made. See

 2   Carmickle, 533 F.3d at 1161 (citing Swenson v. Sullivan, 876 F.2d 683, 687 (9th Cir. 1989)).

 3                   4.      Disposition

 4                   If drug or alcohol use is a contributing factor material to a determination of

 5   disability, an individual is not entitled to benefits. See 20 C.F.R. §§ 404.1535 and 416.945; see

 6   also Sousa v. Callahan, 143 F.3d 1240, 1245 (9th Cir. 1998). The burden is on the plaintiff to

 7   demonstrate that drug and alcohol addiction is not a material factor by showing that an

 8   impairment would have been disabling even if drug and alcohol use ceased. See Parra v. Astrue,

 9   481 F.3d 742, 748 (9th Cir. 2007). To do so, the plaintiff would have to demonstrate that the

10   impairment “. . . would remain during periods when she stopped using drugs and alcohol.” See

11   Ball v. Massanari, 254 F.3d 817, 821 (9th Cir. 2001) (citing Sousa, 143 F.3d at 1245).

12                   The ALJ discounted plaintiff’s credibility because her statements and testimony

13   were inconsistent with evidence, specifically evidence that plaintiff’s condition, well-controlled

14   with use of prescribed medications, only worsened at times when plaintiff chose to use illicit

15   drugs instead of her prescribed medications. See CAR 32-33. Given the evidence of record

16   clearly demonstrating plaintiff has a problem with illicit drug abuse, the court finds the ALJ did

17   not err in this regard in assessing plaintiff’s credibility. Moreover, the ALJ properly considered

18   plaintiff’s non-compliance with medication, particularly in the context of instances when plaintiff

19   abused illicit drugs. See Smolen, 80 F.3d at 1284.

20                   The court does not agree with plaintiff the ALJ violated Social Security Ruling 16-
21   3p by applying an adversarial standard to assess plaintiff’s credibility in light of her use of illicit

22   drugs. The ALJ did not discount plaintiff’s credibility based on the mere fact of drug abuse,

23   which could violate the ruling. To the contrary, as discussed above, the ALJ discussed drug

24   abuse in the context of finding the evidence shows plaintiff’s condition was well-controlled

25   during times of compliance with prescribed medications.

26   ///
27   ///

28   ///
                                                         18
 1             D.   Application of the Medical-Vocational Guidelines

 2                  At Step 5, the ALJ applied the Medical-Vocational Guidelines in lieu of obtaining

 3   vocational expert testimony to determine plaintiff is not disabled. See CAR 36-37. The ALJ

 4   stated:

 5                  Considering the claimant’s medical and vocational profile, Medical-
                    Vocational Rule 204.00 applies. Under a framework analysis of this Rule,
 6                  the Social Security Rulings provide guidance on the impact of the
                    claimant’s limitations upon the unskilled occupational base. Specifically,
 7                  Social Security Ruling 85-15 states:
 8                  . . .the final consideration is whether the person can be expected to
                    perform unskilled work. The basic mental demands of competitive,
 9                  remunerative, unskilled work include the abilities (on a sustained basis) to
                    understand, carry out, and remember simple instructions; to respond
10                  appropriately to supervisors, coworkers, and usual work situations; and to
                    deal with changes in a routine work setting. A substantial loss of ability to
11                  meet any of these basic work-related activities would severely limit the
                    potential occupational base.
12
                    As stated in Finding 4 above, the claimant’s limitations in performing
13                  simple, repetitive tasks (i.e., unskilled work) allow for occasional
                    interactions with the public. Under Social Security Ruling 85-15, most
14                  unskilled jobs only require the worker to interact with supervisors and
                    coworkers. Social Security Ruling 85-15 does not indicate that most
15                  unskilled jobs to interact with the public; and even so, the claimant is
                    capable of interacting occasionally with the public. Therefore, the
16                  claimant’s limitations would not significantly erode the unskilled
                    occupational base.
17
                    Id. at 36.
18

19                  Plaintiff argues:

20                           The ALJ committed reversible error in not obtaining VE testimony
                    given his finding that Ms. Jager’s mental impairments of major depressive
21                  disorder and anxiety disorder with panic attacks result in moderate
                    difficulties in maintaining social functioning and in maintaining
22                  concentration, persistence and pace. (Tr. 27, 31). The ALJ further erred by
                    not soliciting VE testimony to support his finding that the Ms. Jager’s
23                  “limitations would not significantly erode the unskilled occupational
                    base.” (Tr. 36). In other words, there is no evidence that the
24                  Administration has produced to show work exists in significant numbers
                    in the national economy that Ms. Jager could perform. VE testimony was
25                  also required to testify regarding the impact of the mental limitations
                    found by Dr. Bacheler, whose opinion was not properly credited, on the
26                  ability to perform other work. See pages 17-22, supra.
27   ///

28   ///
                                                      19
 1                  3.      Disposition

 2                  To the extent re-evaluation of Dr. Bacheler’s opinions might change the ALJ’s

 3   residual functional capacity determination in this case, the court cannot say the current Step 5

 4   vocational analysis is free of defect. Specifically, the hypothetical questions posed to the

 5   vocational expert and the answers to which the ALJ relied, might not accurately reflect plaintiff’s

 6   residual functional capacity taking into account a proper evaluation of the moderate mental

 7   limitations opined by Dr. Bacheler. For this reason, a remand is warranted regardless of the

 8   court’s opinion of the ALJ’s current vocational findings, as to which the court expresses no

 9   opinion.

10

11                                          IV. CONCLUSION

12                  Based on the foregoing, the undersigned recommends that:

13                  1.      Plaintiff’s motion for summary judgment (Doc. 14) be granted;

14                  2.      Defendant’s cross-motion for summary judgment (Doc. 17) be denied; and

15                  3.      The Commissioner’s final decision be reversed and this matter be

16   remanded for further proceedings consistent with these findings and recommendations.

17                  These findings and recommendations are submitted to the United States District
18   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days
19   after being served with these findings and recommendations, any party may file written
20   objections with the court. Responses to objections shall be filed within 14 days after service of
21   objections. Failure to file objections within the specified time may waive the right to appeal. See
22   Martinez v. Ylst,951 F.2d 1153 (9th Cir. 1991).
23

24   Dated: January 10, 2019
                                                         ____________________________________
25
                                                         DENNIS M. COTA
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
                                                       20
